Title: From Thomas Jefferson to George Jefferson, 7 February 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Feb. 7. 99.

I wrote you last on the 31st. ult. since which yours of the 29th. is come to hand, as also a letter from mr B. Clarke my manager at Poplar Forest giving me a statement of the weights of my tobacco there, of which I inclose you a copy. there are 20. hhds. averaging 1509½ lb making in the whole 30,190. I rely on Clarke’s diligence that it will be down with you by the first opportunity.—I shall desire mr Eppes, my son in law, to draw on you for from one to two hundred dollars, which be pleased to honour. having occasion for 5. bushels of clover seed, half white & half red, I have enquired the price here, & find that red is at 11. D. the bushel & white 16. be so good as to enquire if they are to be had at Richmond & on better terms, and if they are, send up that quantity for me. I shall be here till the last day of this month, therefore have time to hear from you on the last subject, which, if I am to send the seed from hence, should be known to me immediately. be so good as to send me a copy of the pamphlet Curtius, printed at Richmond. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

P.S. from Albemarle there will be about 20,000 lb tobo. and pretty certainly of a better quality than the Bedford.

 